 
 
ENTRUSTED MANAGEMENT AGREEMENT


BETWEEN
 
China Agro Sciences Corp.
 
AND


Xiaojun Zhu and his management team
















As of September 18, 2009








This Entrusted Management Agreement (the "Agreement") is entered into as of the
18th day of September, 2009 in Hanzhong, Shaanxi province, P. R. China, by:


Party A:

China Agro Sciences Corp.  a corporation formed under the laws of the State of
Florida (“CHAS” or “Party A”, as the context requires), which owns 100% of the
equity of Shaanxi Hanguangsha Management and Consultation Limited Company, a
wholly foreign owned enterprise (WFOE) organized under the laws of the P.R.
China .
 
and
 
Party B (collectively referred to herein as "Party B"):


Xiaojun Zhu, a citizen of PRC


Shenghui Luo, a citizen of PRC


Shumin Li, a citizen of PRC


Su-E Han, a citizen of PRC


Yali Wang, a citizen of PRC


Yuhua Xia, a citizen of PRC


Jiachuan Shi, a citizen of PRC


Xiangqing Kong, a citizen of PRC


Xiaobo Chu, a citizen of PRC and


Li Xia, a citizen of PRC
 
Party A and Party B are collectively referred to herein as the "Parties".

 
1 

--------------------------------------------------------------------------------

 

Whereas:


1. Pursuant to that certain Share Exchange Agreement dated August 21, 2009, by
and among China Agro Sciences Corp., a Florida corporation (“CHAS”), China HGS
Investment Inc., a corporation formed under the laws of the State of Delaware
(“HGS”), and Rising Pilot, Inc., a British Virgin Islands business company which
owns 100% issued and outstanding capital stock of HGS (the “HGS Shareholder”).


2.  Party B is comprised of the management and technical experts of Shanxi
Guangsha Investment and Development Group Ltd. (the “Guangsha”)with expertise,
experience and a reputation in the field of the real estate industry in China.


3. Party A’s experience in the fields related to real estate and other matters
material is very limited  and desires Party B to have responsibility and
authority for the management of CHAS and its subsidiaries, and Party B is
willing to serve in that capacity for CHAS and its subsidiaries.


4.  As partial payment for above mentioned services rendered by Party B, Party A
agrees that 25 million shares of Common Stock of CHAS shall be issued to Party
B, in a lump sum. The breakdown of shares compensation refers herein to table1.


NOW, THEREFORE, inconsideration of the mutual understanding set forth herein the
parties agree the following terms and conditions should be included in final
agreement on aforesaid entrusted management and any changes and modifications to
this Entrusted Management Agreement must approved by both sides unanimously
 
 
2

--------------------------------------------------------------------------------

 


Article 1 Entrusted Management


1.1  
As of and from the Effective Date (as defined below), Party A agrees that the
management of CHAS and its subsidiaries shall be entrusted to Party B pursuant
to the terms and conditions of the Agreement. Party B agrees to manage CHAS and
its subsidiaries in accordance with the terms and conditions of the Agreement.



1.2  
Party A agrees that 25 millions shares of Common Stock of CHAS, in the
aggregate, shall be issued and delivered to Party B as soon as reasonably
practicable following the date hereof.



1.3  
 Party A agrees to pay regular cash payment and to implement a stock ownership
incentive plan as further payment for the management services of Party B.



（1） During the term of the Agreement, the regular cash payment for Party B will
be paid in RMB 10,000 on a monthly basis.


（2） Party A shall implement the stock ownership incentive plan according to the
performance of Party B. Party B agrees that 25 millions shares of Common Stock
of CHAS shall be issued in a lump sum to Party A.
 
1.4  
The term of this Entrusted Management Agreement shall no less than 25 years, and
it shall be from the effective date of the Agreement (the “Effective Date”)
until the following occurs which is earlier (the “Entrustment Period”):

 
(1) the winding up of CHAS;


(2) 25 years from the date hereof; or
 
(3) the termination date of this Entrusted Management Agreement as determined by
the Parties hereto.
 
1.5  
During the term of this Entrusted Management Party B shall be fully responsible
for the day-to-day management of CHAS. Party B’s management services shall
include, without limitation, the following (except to the extent, if any,
provided by applicable law): 

 
(1)  Party A shall not intervene in the Party B’s appointment or removal of
members of the Board of Directors of CHAS without the consent of Party B.


(2) Party B shall be fully responsible for the operation of CHAS, which includes
the right to hire managerial and administrative personnel for CHAS and any of
its subsidiaries.


(3)  Party B shall have the right to manage and control all assets of CHAS. CHAS
shall open or cause to be opened by its subsidiaries one or more “entrusted
accounts”, hereafter referred to individually and collectively as the “entrusted
account”, or designate one or more existing accounts as the entrusted account.
Party B shall have the full right to decide the use of the funds in the
entrusted account. The signer of the account shall be appointed or confirmed by
Party B. All of the funds of CHAS and its subsidiaries shall be deposited in the
entrusted account, including but not limited to existing operating capital and
all income with selling production equipment, inventory, raw materials and all
accounts receivable. All payments of funds shall be disbursed through this
entrusted account, including but not limited to the payment of all existing
accounts payable and operating expenses, payment for employees salaries’ and
purchase of assets. All revenues of CHAS and its subsidiary shall be deposited
in the entrusted account.
 
 
3

--------------------------------------------------------------------------------

 
(4) Party B shall have the full right to control and administer the financial
affairs and daily operations of CHAS and its subsidiaries, such as entering into
and performing contracts and paying taxes.
 
(5) Party B shall have all other customary powers and duties associated with the
management authority and responsibilities contemplated hereby.
 
 
Article 2 Rights and Obligations of the Parties


2.1  
During the Entrustment Period, Party A's rights and obligations shall include
the following:



(1) Party A shall deliver the control of the operations of CHAS to Party B for
entrusted management hereunder as of the Effective Date of the Agreement and
deliver or cause to be delivered to Party B the business materials, including
but not limited to business licenses and corporate seals of CHAS and its
subsidiaries;


(2) Party A shall have no right to make any decisions regarding CHAS’s
operations without the consent of Party B;


(3) Party A shall be advised of the business affairs of CHAS by Party B at any
time and be provided proposals with respect thereto;



(4) Party A shall assist Party B in carrying out the entrusted management within
the parameters of the requirements set forth by Party B;


(5) Party A shall not entrust any third party other than Party B to manage CHAS
in any manner without Party B's consent;


(6) Party A shall not terminate this Agreement unilaterally with or without
cause;


(7) Party A shall benefit from its other rights and perform its other
obligations under the Agreement.


 
2.2 During the Entrustment Period, Party B's rights and obligations hereunder
shall include:


(1) Party B shall have the right to fully and independently manage CHAS and its
subsidiaries;


(2) Party B shall have the right to dispose of all assets of CHAS and its
subsidiaries;


(3) Party B shall have the right to appoint all directors of CHAS and its
subsidiaries.


(4) Party B shall have the right to appoint general managers, deputy general
managers, financial managers and other senior managerial personnel of CHAS;


(5) Without the prior written consent of Party A, Party B shall not pledge the
shares of the CHAS held by him.


(6) If the annual earning rate is lower than 5%，Party B shall not enjoy the
dividend right in relation to the shares of the CHAS held by it, except the
consent of Party A.


(7) Party A shall benefit from its other rights and perform its other
obligations under the Agreement.

(8) Party B shall have all other customary powers and duties associated with the
management authority and responsibilities contemplated hereby.

 
 
4

--------------------------------------------------------------------------------

 
Article 3 Representation and Warranties


Each of the Parties hereto hereby represents and warrants to the other as of the
date of this Agreement that:


(1) such Party has the right to enter into this Agreement and the ability to
perform the same;


(2) this Agreement, upon execution, will constitute the binding and effective
agreement of such Party;


(3) the execution of this Agreement, and performance of its obligations
hereunder, by such Party will not:


(a) violate any provision of the business license, articles of association or
other similar documents of such Party;


(b) violate any provision of the laws and regulations of the PRC or other
governmental or regulatory authority or approval;


(c) violate or result in a breach of any contract or agreement to which such
Party is a party or by which it is bound.
 


Article 4 Effectiveness


This Agreement shall take effect after it is duly executed by the authorized
representatives of the parties hereto with signature.


Article 5 Term


Party B promises that the term of the management services Party B shall provide
to CHAS hereunder shall be no less than 25 years.


Article 6 Liability for Breach of Agreement


During the Entrustment Period, any violation of any provisions herein by either
Party B constitutes breach of contract and the breaching Party shall compensate
the non-breaching Party for the loss incurred as a result of this breach.


Article 7 Force Majeure


The failure of either Party to perform all or part of its obligations under the
Agreement due to force majeure shall not be deemed a breach of contract. The
affected Party shall present promptly valid evidence of such force majeure, and
the failure of performance shall be settled through consultations between the
Parties hereto.


 
5

--------------------------------------------------------------------------------

 
Article 8 Governing Law


The construction, validity, interpretation, and performance of this Agreement
and the settlement of any disputes arising out of this Agreement shall be
governed by the laws and regulations of the People's Republic of China.


Article 9 Settlement of Dispute


Any disputes under this Agreement shall be settled at first through friendly
consultation between the Parties hereto. In case no settlement can be reached
through consultation, each Party shall have the right to submit such disputes to
China International Economic and Trade Arbitration Commission. The place of
arbitration is Beijing. The final arbitration award rendered by such commission
shall be final and binding on both Parties.


Article 10 Confidentiality
 
10.1 The Parties hereto agree to cause their respective employees or
representatives who have access to and knowledge of the terms and conditions of
this Agreement to treat and hold confidential any of the terms and conditions of
this Agreement and not disclose the same to any third party unless (i) expressly
required under law, (ii) by request from judicial authorities or governmental
departments, or (iii) with the consent of the other Party.


10.2 The obligations of confidentiality under Section 9.1 of this Article shall
survive after the termination of this Agreement.


Article 11 Severability


11.1 Any provision of this Agreement that is invalid or unenforceable due to
applicable laws and regulations shall be ineffective without affecting in any
way the remaining provisions hereof.


11.2. In the event of any invalidity or unenforceability of a provision hereof
by virtue of the foregoing paragraph, the Parties hereto shall enter into a
supplemental agreement reasonably designed to give effect, to the extent
possible, to the intentions of such provision as soon as possible through
friendly consultation.


Article 12 Non-waiver of Rights


12.1 Any failure or delay by any Party in exercising its rights under this
Agreement shall not constitute a waiver of such right.


12.2 Any failure of any Party to demand that the other Party perform its
obligations under this Agreement shall not be deemed as a waiver of its right to
demand that the other Party perform such obligations later.


12.3 If a Party excuses the non-performance by the other Party of certain
provisions under this Agreement, such excuse shall not be deemed to excuse any
future non-performance by the other Party of the same, or any other, provision.


 
6

--------------------------------------------------------------------------------

 
Article 13 Non-transferability


Unless otherwise specified under this Agreement, no Party can assign or delegate
any of its rights or obligations under this Agreement to any third party nor can
it provide any guarantee to such third party or carry out other similar
activities without the prior written consent from the other Party.


Article 14 Miscellaneous
 
14.1 Any and all taxes arising from execution and performance of this Agreement
and during the course of the entrusted management and operation shall be borne
by the Parties respectively pursuant to the provisions of applicable laws and
regulations.


14.2 Any written amendment entered into by the Parties hereto after the
effectiveness of this Agreement shall be an integral part of this Agreement and
have the same legal effect as part of this Agreement. In case of any discrepancy
between any such amendment and this Agreement, the amendment shall prevail. In
case of several amendments, the amendment with the latest date shall prevail.


14.3 This Agreement is executed by Chinese and English in duplicate, and in case
of any conflict the English version shall prevail. Each of the original Chinese
and English versions of this Agreement shall be executed in 6 copies. Each party
shall hold two originals of each version, and the rest shall be used for
governmental registration or other necessary approval purposes.


14.4 In witness hereof, the Agreement is duly executed by the Parties hereto as
of the date first written above.
 
 
Party A:
 
China Agro Sciences Corp.
 
/s/Zhengquan Wang
Zhengquan Wang
Chief Executive Officer
 
 
Party B:
 
/s/Xiaojun Zhu
Zhu Xiaojun
 
/s/Shenghui Luo
Shenghui Luo
 
/s/Shumin Li
Shumin Li
 
/s/Su-E Han
Su-E Han
 
/s/Yali Wang
Yali Wang
 
/s/Yuhua Xia
Yuhua Xia
 
/s/Jiachuan Shi
Jiachuan Shi
 
/s/Xiangqing Kong
Xiangqing Kong
 
/s/Xiaobo Chu
Xiaobo Chu
 
/s/Li Xia
Li Xia
 
 
September 18, 2009



 
7 

--------------------------------------------------------------------------------

 

Table 1. Shares compensation plan to Mr. Xiaojun Zhu and his management staffs
 
 

 Name  Amount of shares  Xiaojun Zhu  15,800,000  Shenghui Luo  1,680,000
 Shumin Li  1,320,000  Su-E Han  1,270,000  Yali Wang  1,100,000  Yuhua Xia
 1,060,000  Jiachuan Shi  1,220,000  Xiangqing Kong  800,000  Xiaobo Chu
 550,000  Li Xia  200,000  Total  25,000,000

 
 
 
 
8

--------------------------------------------------------------------------------

 
 